Case 6:18-cv-00833-CEM-KRS Document 23 Filed 12/20/18 Page 1 of 23 PageID 482




                                    UNITED STATES DISTRICT COURT
                                     MIDDLE DISTRICT OF FLORIDA
                                         ORLANDO DIVISION

   UNITE HERE, LOCAL 737, AFL-CIO,

                      Plaintiff,

   v.                                                                  CASE NO. 6:18-cv-000833

   WALT DISNEY PARKS AND RESORTS,
                                                                       DISPOSITIVE MOTION
                      Defendant.
                                                                /

               DEFENDANT WALT DISNEY PARKS AND RESORTS U.S., INC.’S1
                        MOTION FOR SUMMARY JUDGMENT
                      AND SUPPORTING MEMORANDUM OF LAW

              Defendant, Walt Disney Parks and Resorts U.S., Inc. (“WDPR” or “the Company”),

   pursuant to Federal Rule of Civil Procedure 56, files its Motion for Summary Judgment against

   Plaintiff UNITE HERE, Local 737, AFL-CIO (“Local 737” or “the Union”) and states:

   I.         INTRODUCTION

              Local 737 is unhappy with the outcome of an arbitration. A mutually agreed-upon

   arbitrator denied a grievance brought by Local 737 and provided the basis for her ruling;

   however, the arbitrator did not incorporate that ruling into a later “formal” decision as she

   indicated she would. Tellingly, Local 737 does not seek that “formal” decision; rather, it asks

   the Court to vacate the unfavorable ruling altogether and give it a second bite at the apple with

   a different arbitrator. Judgment should be entered for WDPR because Local 737 cannot meet

   its statutory burden for vacatur and no subsequent formal decision was necessary. Further,




   1
       Defendant’s legal name is “Walt Disney Parks and Resorts U.S., Inc.”
Case 6:18-cv-00833-CEM-KRS Document 23 Filed 12/20/18 Page 2 of 23 PageID 483




   judgment is warranted because the Complaint is untimely as served more than three months

   after the arbitrator’s delivery of the ruling.

   II.     MOTION

          1.       Local 737 is a voluntary, unincorporated association and is a labor organization

   as defined in Section 152(5) of the National Labor Relations Act (“NLRA”), 29 U.S.C. §

   152(5). (D.E. 1-3 at p. 4, ¶2.)

           2.      WDPR is an employer as defined in Section 152(2) of the NLRA, 29 U.S.C. §

   152(2). (Id. at p. 4, ¶4.)

           3.      Local 737 is an affiliate of a six-member association of unions known as the

   Service Trade Council Union (“STCU”). (Id. at p. 5, ¶7.) Local 737 and the STCU have been

   certified under the NLRA as the collective bargaining representative of certain WDPR

   employees. (Id.)

           4.      On March 30, 2014, Local 737 and WDPR executed and placed into effect a

   collective bargaining agreement covering the period from March 30, 2014 until September 21,

   2019 (the “Agreement”). (D.E. 1-3 at p. 5, ¶8; see id. at pp. 10-128.) The Agreement governs

   wages, hours, and other terms and conditions of employment of the WDPR employees

   represented by Local 737 and the STCU. (Id. at p. 5, ¶8.)

           5.      Article 19 of the Agreement establishes a grievance-arbitration procedure to

   resolve disputes arising under the Agreement. (Id. at p. 5, ¶9; see id. at pp. 44-46.) Section 3,

   Step 4 of Article 19 of the Agreement provides in pertinent part: “The Decision of the

   Arbitrator shall be final and binding on all parties with no further appeal, except for reasons of




                                                    -2-
Case 6:18-cv-00833-CEM-KRS Document 23 Filed 12/20/18 Page 3 of 23 PageID 484




   setting aside an Arbitrator’s Award, as set forth in applicable Federal and Florida Statutes.”

   (Id. at p. 46 (Art. 19, § 3 Grievance Procedure, Step 4).)

          6.      On January 8, 2018, Local 737 filed a Complaint, in the Circuit Court of the

   Ninth Judicial Circuit in and for Orange County, Florida seeking to vacate an arbitration award

   that had been entered against it and in favor of WDPR on October 9, 2017 (“the State Court

   Action”). (D.E. 1-3.) The Complaint alleges that vacatur is warranted under 29 U.S.C. § 185

   (Count I) and under the Federal Arbitration Act, 9 U.S.C. 10, and the Florida Revised

   Arbitration Code, Chapter 682, Florida Statutes (Count II), alleging that the Arbitrator’s award

   was “neither contemplated nor authorized by the Agreement” and “did not draw [its] essence

   from the Agreement.” (D.E. 1-3.)

          7.      On May 29, 2018, WDPR timely removed the Complaint to this Court. (D.E.

   1.)

          8.      On June 5, 2018, WDPR timely filed its Answer, Defenses, and Affirmative

   Defenses. (D.E. 5.)

          9.      Defendant is entitled to entry of a summary judgment against Local 737 because

   the Complaint was untimely served; the undisputed facts establish that the instant arbitration

   award does not meet any of the extremely limited bases for vacating an arbitration award that

   arises from a collective bargaining agreement, and because the Florida Revised Arbitration

   Code does not apply.

          WHEREFORE, WDPR prays that summary judgment be entered in its favor, an award

   of its reasonable attorneys’ fees pursuant to this Court’s inherent equity power, and such other

   and further relief as this Court deems just and proper.




                                                   -3-
Case 6:18-cv-00833-CEM-KRS Document 23 Filed 12/20/18 Page 4 of 23 PageID 485




   III.    STATEMENT OF UNDISPUTED MATERIAL FACTS

          10.     On or about September 1, 2015, the Union submitted a grievance pursuant to

   the Agreement that challenged WDPR’s formula for calculating gratuities for servers at a

   certain restaurant (“the Grievance”). (Id. at p. 5, ¶11.)

          11.     The parties mutually selected Ms. Kitty Grubb (the “Arbitrator”) to serve as the

   Arbitrator to resolve the Grievance pursuant to Article 19, Step 4 of the Agreement. (Id. at p.

   5, ¶12.) On or about October 4, 2016, the Arbitrator conducted a hearing regarding the

   Grievance. (Id.)

          12.     On January 20, 2017, Local 737 and WDPR submitted their individual post-

   arbitration briefs on arguments and issues. (Id. at pp. 132-159, 161-177.)

          13.     On October 9, 2017, the Arbitrator sent an email to the parties, referencing

   delays in services to her County due to Hurricane Irma, and issued her ruling that “the Union

   did not carry its burden of proof, and thus, the Grievance is denied.” (Id. at pp. 179-183.) In

   addition, the Arbitrator cited Article 5, Section 1 of the parties’ Joint Exhibit 1 (the Agreement)

   and quoted its pertinent language as authority for that ruling. (Id.) Although the Arbitrator

   indicated a “formal Decision” would follow, (id.), none did.

          14.     On May 8, 2018, the Summons and Complaint in the State Court Action were

   served upon WDPR. (See WDPR’s First Set of Interrogatories to Plaintiff and Plaintiff’s

   Response to Defendant First Set of Interrogatories, Exhibits A and B, respectively, attached

   hereto; D.E. 1.)




                                                    -4-
Case 6:18-cv-00833-CEM-KRS Document 23 Filed 12/20/18 Page 5 of 23 PageID 486




   IV.    MEMORANDUM OF LAW

          Local 737 asks this Court to vacate an unfavorable arbitrator’s ruling on the basis that

   it allegedly did not draw its essence from the Agreement and was not incorporated into a

   “formal” decision the Arbitrator indicated she would provide. However, the law concerning

   vacating arbitration decisions is well-settled: courts disturb them only reluctantly and under

   specific circumstances. To act otherwise is contrary to the purpose of arbitrations. If Local

   737 simply thought more was required from the Arbitrator, it would have asked the Court for

   such an order. The remedy Local 737 seeks, however, is to vacate the ruling it lost and remand

   this case to a different arbitrator, doubtless hoping to obtain a different result with a do-over

   hearing before someone else. However, the Arbitrator’s ruling should not be vacated because

   the Complaint was untimely served and because the ruling is sufficient and binding, and draws

   its essence from the Agreement. WDPR is entitled to summary judgment in its favor.

          A.      STANDARD OF REVIEW

          A party opposing summary judgment bears the burden of setting forth specific facts

   showing that there is sufficient evidence in its favor to allow a jury to return a verdict for it.

   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986); Celotex Corp. v. Catrett, 477 U.S.

   317, 324 (1986). Rule 56 mandates the entry of summary judgment against a plaintiff “who

   fails to make a showing sufficient to” establish the existence of an element essential to his case.

   Earley v. Champion Int’l. Corp., 907 F.2d 1077, 1080 (11th Cir. 1990). In such circumstances,

   “there can be ‘no genuine issue of material fact,’ since a complete failure of proof concerning

   an essential element of the non-moving party’s case necessarily renders all other facts

   immaterial.” Id. (quoting Celotex, 477 U.S. at 322-23). “If the evidence is merely colorable,




                                                    -5-
Case 6:18-cv-00833-CEM-KRS Document 23 Filed 12/20/18 Page 6 of 23 PageID 487




   or is not significantly probative, summary judgment may be granted.” Id. (quoting Anderson,

   477 U.S. at 249-50). When confronted with a “properly supported motion for summary

   judgment, [the nonmoving party] must come forward with specific factual evidence, presenting

   more than mere allegations.” Gargiulo v. G. M. Sales, Inc., 131 F.3d 995, 999 (11th Cir. 1997).

           B.       FEDERAL LAW IS TO BE APPLIED TO THIS ACTION

           Local 737 filed claims under three separate statutes in an attempt to vacate the

   arbitration award that denied its Grievance: Section 301 of the Labor Management Relations

   Act (“LMRA”), 29 U.S.C. 185 (“Section 301”); the Federal Arbitration Act (“FAA”); and the

   Revised Florida Arbitration Code (“RFAC”).2 (D.E. 1-3 at pp. 7-8.) This Court should analyze

   this action to vacate an arbitration award under federal law, either Section 301 or the FAA,

   although Section 301 appears to be the more applicable. “Section 301 of the LMRA governs

   suits to enforce or vacate an arbitration award arising out of a collective bargaining agreement.”

   United Steel v. Wise Alloys, LLC, 642 F.3d 1344, 1352 (11th Cir. 2011) (citing Bakery,

   Confectionery & Tobacco Workers Local Union No. 362-T v. Brown & Williamson Tobacco

   Corp., 971 F.2d 652, 654 (11th Cir. 1992)); “The Supreme Court has recognized that the Labor

   Management Relations Act of 1947 (LMRA) provides an independent basis for federal

   jurisdiction over labor arbitration awards arising out of collective bargaining agreements, and

   that the LMRA empowers federal courts to fashion a body of federal common law standards

   for confirming and vacating labor arbitration awards.” Wiregrass Metal Trades Council AFL-

   CIO v. Shaw Envt’l. & Infrastructure, Inc., 837 F.3d 1083, 1087 n.1 (11th Cir. 2016). As the



   2
    An amendment in 2013 substituted the title, “Revised Florida Arbitration Code” for “Florida Arbitration Code.”
   §682.01, Fla. Stat; see 2013 Fla. Laws Ch. 232, 2013 Fla. SB 530.




                                                          -6-
Case 6:18-cv-00833-CEM-KRS Document 23 Filed 12/20/18 Page 7 of 23 PageID 488




   Complaint states, the arbitration award that Local 737 seeks to vacate arose out of the collective

   bargaining agreement between Local 737 and WDPR. (D.E. 1-3 at pp. 5-7.) The Court in

   Wiregrass noted that the Eleventh Circuit in Wise Alloys also stated, “the FAA does not apply

   to collective bargaining agreements” but Wiregrass described that statement as dicta.

   Wiregrass, 837 F.3d at 1087 n.1. However, regardless of whether Section 301 or the FAA is

   applied, the Complaint is time-barred. Further, under either Section 301 or the FAA, vacatur

   of the ruling is not warranted.

              Although pled in the Complaint, the RFAC does not apply to this action. The RFAC

   does not apply because this action arises from and depends upon the meaning of a collective

   bargaining agreement and thus is preempted by Section 301.

              If the resolution of a state-law claim depends upon the meaning of a collective-
              bargaining agreement, the application of state law (which might lead to
              inconsistent results since there could be as many state-law principles as there
              are States) is pre-empted and federal labor-law principles—necessarily uniform
              throughout the Nation—must be employed to resolve the dispute.

   Bartholomew v. AGL Res., Inc., 361 F.3d 1333, 1338 (11th Cir. 2004) (quoting Lingle v. Norge

   Division of Magic Chef, Inc., 486 U.S. 399, 405–06 (1988)); Wise Alloys, 642 F. 3d at 1349–

   50 (same). Thus, because the RFAC does not apply to this action, WDPR is entitled to

   summary judgment in its favor with respect to the claim brought under the RFAC in Count II

   of the Complaint.

              C.       LOCAL 737’S COMPLAINT IS TIME-BARRED

              WDPR is entitled to summary judgment because Local 737’s Complaint is time-

   barred.3 The Eleventh Circuit instructs that to determine the statute of limitations applicable


   3
       WDPR pled the affirmative defense that Local 737’s Complaint was time-barred. (D.E. 5 at p. 5.)




                                                           -7-
Case 6:18-cv-00833-CEM-KRS Document 23 Filed 12/20/18 Page 8 of 23 PageID 489




   to a request to vacate an arbitrator’s award under Section 301, the Court is to look to Section

   12 of the FAA. Wise Alloys, 642 F. 3d at 1353–54; see also United Steel, Paper & Forestry,

   Rubber, Mfg., Energy, Allied Indus., & Serv. Workers Int’l Union AFL-CIO-CLC v. Smurfit-

   Stone Container Corp., 479 F. App’x 250, 253 (11th Cir. 2012) (same). Thus, regardless of

   whether Section 301 or the FAA applies, the statute of limitations is the same. Section 12 of

   the FAA provides: “Notice of a motion to vacate, modify, or correct an award must be served

   upon the adverse party or his attorney within three months after the award is filed or delivered.”

   9 U.S.C. §12. See Nu-Best Franchising, Inc. v. Motion Dynamics, Inc., No. 8:05-CV-507-T-

   27TGW, 2006 U.S. Dist. LEXIS 30332, at *12 (M.D. Fla. May 17, 2006) (holding the Interim

   Award constituted a final arbitration award, subject to the three-month statutory time limit for

   serving notice of motion to vacate).

            Local 737, in its Response in Opposition to Defendant’s Motion for Judgment on the

   Pleadings (“Response to Motion for Judgment on the Pleadings”), argues that “[b]oth the

   Revised Florida Arbitration Code and the Federal Arbitration Act prescribe a 90-day statute of

   limitations to file an action to vacate an arbitration award.” (D.E. 18 at p.6.) This is incorrect.4

   The FAA prescribes a statute of limitations of “within three months” to serve the motion to

   vacate from the date the award is filed or delivered. 9 U.S.C. §12. As addressed above in

   Section IV.B., the RFAC does not apply because it is pre-empted by federal law.




   4
     In its Response to Motion for Judgment on the Pleadings, Local 737 also asserts that the Eleventh Circuit in
   Wiregrass has “withdrawn from [the] proposition” in Wise Alloys that a three-month statute of limitations applies
   to motions to vacate arbitration awards and that Wiregrass described Wise Alloys’ holding applying the FAA
   statute of limitations as “dicta.” (D.E. 18 at p. 6.) This is an incorrect statement of the law. Wiregrass observed
   that Wise Alloys’ statement that “the FAA does not apply to collective bargaining agreements” was dicta.
   Wiregrass, 837 F. 3d at 197 n.1. Wiregrass does not address the issue of a statute of limitations.




                                                            -8-
Case 6:18-cv-00833-CEM-KRS Document 23 Filed 12/20/18 Page 9 of 23 PageID 490




          The Arbitrator’s ruling was issued on October 9, 2017. (D.E. 1-3 at p. 179.) The

   Complaint was filed on Monday, January 8, 2018, which was 91 days later. However, as Local

   737 indicated in Plaintiff’s Response to Defendant’s First Set of Interrogatories, service of the

   Complaint seeking to vacate the award was not effected until May 8, 2018, nearly seven

   months after the delivery of the award. (Exs. A and B; D.E. 1-2.) Thus, because Local 737

   served WDPR with its Complaint seeking vacatur more than three months after the ruling was

   issued, the Complaint is barred by the statute of limitations, and WDPR is entitled to a

   summary judgment in its favor. See 9 U.S.C. §12; Wise Alloys, 642 F. 3d at 1353–54; Nu-Best

   Franchising, Inc., 2006 U.S. Dist. LEXIS 30332, at *12.

          D.      THE RULING SHOULD NOT BE VACATED

          Even if the Complaint was timely filed (which it is not), Local 737 cannot meet its

   burden of asserting sufficient grounds to vacate the arbitration award. See Aldred v. Avis Rent-

   A-Car, 247 F. App’x 167, 169 (11th Cir. 20007) (“The party challenging the arbitration award

   bears the burden of ‘asserting sufficient grounds to vacate the award.’”) (quoting Brown v. ITT

   Consumer Fin. Corp., 211 F.3d 1217, 1223 (11th Cir. 2000). The Union’s Complaint is based

   on its claims that the ruling issued by the Arbitrator on October 9, 2017, was “neither

   contemplated nor authorized by the Agreement,” it did “not draw [its] essence from the

   Agreement,” and the Arbitrator did not issue a further “formal” decision. (D.E. 1-3 at p. 7,

   ¶¶22-23.) However, to the contrary, the Arbitrator’s ruling is authorized by the Agreement, it

   draws its essence from the Agreement, and it is sufficient and binding.        Thus, Local 737

   cannot meet its burden of asserting sufficient grounds to vacate the award.




                                                   -9-
Case 6:18-cv-00833-CEM-KRS Document 23 Filed 12/20/18 Page 10 of 23 PageID 491




                   1.      Judicial Review Of The Arbitration Decision Is Very Limited.

           Any analysis of whether an arbitration decision should be vacated must be viewed

    through a very restrictive lens. “[T]he Eleventh Circuit has stated that ‘judicial review of

    arbitration decisions is among the narrowest known to the law.’” Veolia Transp. Servs. v.

    United Transp. Union, No. 1:13-cv-24125-GAYLES/Turnoff, 2016 U.S. Dist. LEXIS 133447,

    *12–13, (S.D. Fla. Sept. 28, 2016) (quoting AIG Baker Sterling Heights, LLC v. Am. Multi-

    Cinema, Inc., 508 F.3d 995, 1001 (11th Cir. 2007) (citation and internal quotation marks

    omitted)); see also IBEW, Local 824 v. Verizon Florida, LLC, 8:13-cv-2987-T-27TGW, 2015

    U.S. Dist. LEXIS 1935, at *12 (M.D. Fla. Jan. 8, 2015) (holding the standard of review for

    vacating an arbitration award is “highly deferential” (citing Wise Alloys). With respect to

    decisions arising from collective bargaining agreements, “[j]udicial review of an arbitration

    decision pertaining to a collective bargaining agreement is extremely limited, such that courts

    cannot overturn an arbitrator’s decision so long as the arbitrator is arguably applying the

    contract.” JAX Transit Mgmt. Corp. v. Amalgamated Transit Union Local Div. No. 1197, No.

    3:13-cv-120-J-32TEM, 2013 U.S. Dist. LEXIS 114050, at *3 (M.D. Fla. Aug. 13, 2013) (citing

    Major League Baseball Players Ass’n v. Garvey, 532 U.S. 504, 509 (2001)).

                   2.      Section 301 Precludes Vacatur.

           The Eleventh Circuit identifies the extremely limited bases for vacating an arbitration

    award that arises from a collective bargaining agreement. “When faced with a motion to vacate

    under § 301, ‘[a] court may not vacate an arbitral award unless it is irrational, exceeds the

    scope of the arbitrator’s authority, or fails to draw its essence from the collective bargaining

    agreement.’” Wise Alloys, 642 F.3d at 1352–53 (quoting IMC-Agrico Co. v. Int’l Chem.




                                                   - 10 -
Case 6:18-cv-00833-CEM-KRS Document 23 Filed 12/20/18 Page 11 of 23 PageID 492




    Workers Council of the United Food & Commercial Workers Union, 171 F.3d 1322, 1325

    (11th Cir. 1999) (internal quotation marks and citation omitted)). “Under this standard, ‘as

    long as the arbitrator is even arguably construing or applying the contract and acting within

    the scope of his authority, that a court is convinced he committed serious error does not suffice

    to overturn his decision.’” United Steel, Paper & Forestry, Rubber, Mfg., Energy, Allied Indus.

    & Serv. Workers Int’l Union v. Wise Alloys, LLC, 807 F.3d 1258, 1272 (11th Cir. 2015)

    (quoting United Paperworkers Int’l Union v. Misco, Inc., 484 U.S. 29, 38 (1987)).

             In its Response to Motion for Judgment on the Pleadings, Local 737 argued that its

    allegation that the “Arbitrator has not issued a decision that meets the standard of the collective

    bargaining agreement” is a “fact” that “must be taken as true” requiring denial of that motion.

    (D.E. 18 at p. 3.) However, regardless of whether Local 737 deems this allegation to be a

    “fact” (which it is not; it is merely an argument), the applicable language in the Agreement5

    and what the Arbitrator wrote as her decision are not in dispute. Thus, the Court need only

    apply the Arbitrator’s decision to the analysis required by the applicable law.

             Local 737 did not claim that the Arbitrator’s ruling was irrational. WDPR will establish

    that the undisputed facts demonstrate that the Arbitrator’s ruling did not exceed her authority

    and drew its essence from the Agreement. WDPR also will establish that Local 737’s

    remaining argument, that the Arbitrator did not submit a “formal” decision—which is not one

    of the three bases the Eleventh Circuit recognizes to permit vacatur of an arbitration decision—

    is not a reason to vacate the Arbitrator’s ruling.


    5
      The only reference in the Agreement to an arbitrator’s decision states, “The Decision of the Arbitrator shall be
    final and binding on all parties with no further appeal, except for reasons of setting aside an Arbitrator’s Award,
    as set forth in applicable Federal and Florida Statutes.” (D.E. 1-3 at p. 46; Art. 19, § 3 Grievance Procedure, Step
    4.)




                                                            - 11 -
Case 6:18-cv-00833-CEM-KRS Document 23 Filed 12/20/18 Page 12 of 23 PageID 493




                             a.      The Arbitrator’s Ruling Did Not Exceed Her Authority.

            The Arbitrator’s ruling did not exceed her authority. “While a federal court may vacate

    an arbitration award when it ‘exceeds the scope of the arbitrator's authority,’ few awards are

    vacated because the scope of the arbitrator’s authority is so broad.” Wiregrass, 837 F.3d at

    1087 (internal citations omitted).6 Thus, even if the Union’s allegation that the ruling was

    “neither contemplated nor authorized by the Agreement,” (D.E. 1-3 at p. 7, ¶22), is interpreted

    as claiming that the Arbitrator’s ruling exceeded the scope of the Arbitrator’s authority, the

    Union’s argument fails.

            The Eleventh Circuit instructs that, in determining whether the Arbitrator exceeded her

    broad authority, the Court is bound by two principles. Id. The first is that the Court must defer

    entirely to the Arbitrator’s interpretation of the underlying contract no matter how wrong the

    Court perceives that interpretation may be. Id. If the Court determines that “‘the arbitrator

    (even arguably) interpreted the parties’ contract,’ [a court] ‘must end [its] inquiry and deny . .

    . a motion for vacatur.’” Id. at 1088 (quoting S. Commc’ns Servs., Inc. v. Thomas, 720 F.3d

    1352, 1359 (11th Cir. 2013)). The second is that an arbitrator may not “‘issue[] an award that

    contradicts the express language of the agreement.’” Id. (quoting IMC-Agrico Co., 171 F.3d

    at 1325). “The arbitrator acts within her authority when she even arguably interprets a contract,

    and she exceeds her authority when she modifies the contract’s clear and unambiguous terms.”

    Wiregrass, 837 F. 3d at 1088.




    6
     The court in Wiregrass analyzed the case under the LMRA, but recognized that it could look to the FAA for
    guidance when dealing with labor arbitration cases. Id. at 1087 n.1.




                                                        - 12 -
Case 6:18-cv-00833-CEM-KRS Document 23 Filed 12/20/18 Page 13 of 23 PageID 494




            A brief review of the arbitration proceeding, which concerned the gratuity received by

    servers at a particular restaurant, and the Arbitrator’s subsequent ruling, establishes that the

    Arbitrator did not exceed the scope of her authority. The issue for the Arbitrator, as framed by

    the Union was, “Whether the Company violated the Agreement by reducing the gratable[7]

    portion of the TTP [Total Ticket Price] and, if so, what shall the remedy be?” (D.E. 1-3 at p.

    135.) Servers at Cinderella’s Royal Table, a Character Dining restaurant, receive an automatic

    18% gratuity on the TTP for parties of six or more. (Id. at pp. 77-78, 149-150). However,

    under the Agreement, the TTP only includes food, beverage, and merchandise that the Server

    is required to handle and deliver to the guest (i.e., swords, wands, wishing stars), and it

    expressly excludes “miscellaneous pricing.” (Id.) Included among “miscellaneous pricing,”

    and thus expressly excluded from the TTP, is “imaging.” (Id.)

            Previously, guests arriving for dinner posed for a photograph with the character

    Cinderella, the Company developed the photograph and placed it in a folder, and the server

    handed it to the guests during dinner. (Id. at p. 134 n.2.) The value of this imaging process

    was expressly excluded from the TTP. (Id. at p. 134.) In 2015, the process changed somewhat

    so that the server no longer delivered a photograph to the guest; instead, the guest could go

    online and purchase a digital photograph. (Id.) The Union argued that continuing to exclude

    the imaging charge from the TTP breached the Agreement because, although the guests still

    can meet and pose with Cinderella when they arrive, the guests no longer receive a hard-copy

    photograph at dinner. (Id. at pp. 134-135.)



    7
     “‘Gratable’ is a term the Union used describing what portion of the TTP [Total Ticket Price] is subject to a
    gratuity.” (D.E. 1-3 at p. 133.)




                                                         - 13 -
Case 6:18-cv-00833-CEM-KRS Document 23 Filed 12/20/18 Page 14 of 23 PageID 495




            The Company’s witness testified that guest preferences have changed, and guests now

    prefer to own digital copies and copyrights to the images for ease of use for holiday cards and

    social media. (Id. at p. 169.) The Company argued that the contract language gave the

    Company wide discretion and latitude to allocate the amount for imaging to any other

    miscellaneous pricing item, which would continue to be contractually excluded from the

    calculation of server gratuities. (Id.) In sum, the Company argued that the Union had failed

    to meet its burden of proof that the Company had breached the Agreement, and the Union

    presented no evidence that the Agreement language should be interpreted other than in the

    manner the Company had interpreted it for years. (Id. at p. 172.)

            Following the arbitration hearing and submission of post-arbitration briefs, the

    Arbitrator issued the following written ruling:

            [T]he Union did not carry its burden of proof, and thus, the Grievance is denied.
            Per Jt. Ex. 1 (the CBA), p. 2[], the Employer’s Article 5, Section 1.
            “Management Rights” includes in relevant portion the rights

                       to discontinue conduct of its business or operations in whole or
                       in part; to institute technological changes, including but not
                       limited to, work automation processes and otherwise to take
                       such measures Management may determine to be necessary to
                       the orderly, sufficient, and economical operation of the business.

    (Id. at p. 179.)

            The Arbitrator’s ruling is directly and expressly based on her interpretation of the

    Agreement. There is nothing in that ruling that indicates in any manner that the Arbitrator

    modified or contradicted the language of the contract. See Wiregrass, 837 F.3d at 1088. Thus,

    the Arbitrator’s ruling did not exceed the scope of her authority. Accordingly, to the extent

    that Local 737’s claim that the Arbitrator’s ruling should be vacated is based on the argument




                                                       - 14 -
Case 6:18-cv-00833-CEM-KRS Document 23 Filed 12/20/18 Page 15 of 23 PageID 496




    that it exceeded the scope of her authority, WDPR is entitled to a summary judgment in its

    favor.

                          b.       The Arbitrator’s Ruling Draws Its Essence from the
                    Agreement.

             Local 737’s argument that the Arbitrator’s ruling did not draw its essence from the

    Agreement also fails. (See D.E. 1-3 at p. 7, ¶23.) “As long as the arbitrator’s award draws its

    essence from the collective bargaining agreement, and is not merely his own brand of industrial

    justice, the award is legitimate.” Misco, 484 U.S. at 36 (citation and internal quotation marks

    omitted). An award can be said to fail to draw its essence from an agreement when it

    contradicts the express terms of that agreement. JAX Transit Mgmt. Corp., 2013 U.S. Dist.

    LEXIS 114050, at *5–6 (citing IMC-Agrico Co., 171 F.3d at 1325). Even then, the award can

    only be vacated where “‘the arbitrator recognized a clear rule of law and deliberately ignored

    it.’” Id. at *6 (quoting Aldred, 247 F. App’x at 170). In this case, the Arbitrator did draw the

    essence of her ruling from the Agreement.

             The Union argued that the Company had breached the Agreement when the Company

    did not change the value of “imaging,” which is expressly excluded from the TTP, when it

    changed the process from the guest receiving a hard-copy photograph in a folder to the guest

    purchasing a digital copy of the photograph online with its attendant digital-use benefits. (D.E.

    1-3 at pp. 134-135.) The Arbitrator ruled that the Union had not met its burden of proof

    required for its contract interpretation claim and that the Company’s actions were authorized

    under Article 5 of the Agreement. (Id. at p. 179.)

             Regardless of whether the Arbitrator interpreted the Agreement correctly or not (and

    she did), there is nothing that indicates her ruling contradicted terms of the Agreement,




                                                   - 15 -
Case 6:18-cv-00833-CEM-KRS Document 23 Filed 12/20/18 Page 16 of 23 PageID 497




    deliberately ignored a clear rule of law, or imposed the Arbitrator’s “own brand of industrial

    justice,” rather than drawing its essence from the Agreement. Indeed, the Arbitrator’s reliance

    on and citation to a specific provision of the Agreement establishes that her ruling did draw its

    essence from the Agreement. Accordingly, to the extent that Local 737’s claim that the

    Arbitrator’s ruling should be vacated is based on the argument that it did not draw its essence

    from the Agreement, WDPR is entitled to a summary judgment in its favor.

                                c.       No “Formal” Decision Was Necessary.

             As established above, Local 737 cannot demonstrate that it meets any of the three

    limited grounds the Eleventh Circuit authorizes to vacate an arbitration award under Section

    301. Therefore, it attempts a fourth: it is left to argue that the ruling should be vacated because

    the Arbitrator indicated she would provide a “formal” decision, but did not.8 Of course, if

    Local 737 simply thought more was required from the Arbitrator, it would ask the Court for

    such a “formal” order. Tellingly, the remedy Local 737 seeks is to vacate the unfavorable

    ruling and “remand[] to a new arbitrator,” hoping that will lead to a different result. (D.E. 1-3

    at p. 7.) In any event, nothing more than what she already did is required from the Arbitrator

    for her ruling to be final and binding.

             In her ruling, the Arbitrator denied the Grievance because Local 737 failed to meet its

    burden of proof. The Arbitrator specifically cited to the “Management Rights” provision of

    the Agreement, which stipulates that Management may take such measures as it may determine




    8
      Neither the Rules for the Federal Mediation and Conciliation Service (which, pursuant to the Agreement, govern
    the selection of the arbitrator and conduct of the arbitration hearing), nor the Agreement itself, require a “formal”
    decision. (See 29 C.F.R. Part 1404; D.E. 1-3, at p. 46 (Art. 19, § 3 Grievance Procedure, Step 4).)




                                                             - 16 -
Case 6:18-cv-00833-CEM-KRS Document 23 Filed 12/20/18 Page 17 of 23 PageID 498




    necessary to the orderly, sufficient, and economical operation of the business. Nothing more

    was required to make this decision final and binding.

           “In assessing whether an arbitration award is sufficiently final, courts typically examine

    the arbitrator’s intent and whether significant issues were left outstanding.” IBEW, Local 824,

    2015 U.S. Dist. LEXIS 1935, *14. “Thus, the question here is whether the initial award was a

    ‘final’ one[] or merely a ‘draft’ open for reconsideration.” Local P-9, United Food &

    Commercial Workers International Union v. George A. Hormel & Co., 776 F.2d 1393, 1394

    (8th Cir. 1985) (citation omitted) (analyzing whether arbitrator intended award to be “final” as

    distinguished from a “draft” open for reconsideration, and finding award was merely a “draft”

    because arbitrator’s affidavit attested that it was subject to further taking of evidence if it were

    found to be in error by either party) (citing United Steelworkers of America v. Ideal Cement

    Co., 762 F.2d 837, 842 (10th Cir. 1985)).

           Here, although the Arbitrator intended to issue a “formal” decision, there was no

    indication whatsoever that there were any issues, much less significant ones, left outstanding

    or further evidence to receive and consider. All that an additional “formal” decision could

    have provided was a more detailed rationale for the Arbitrator’s ruling. “It is well settled that

    arbitrators are not required to explain an arbitration award and that their silence cannot be used

    to infer a grounds for vacating an award.” Robbins v Day, 954 F.2d 679, 684 (11th Cir. 1992).

    “Arbitrators have no obligation to the court to give their reasons for an award.” United

    Steelworkers of America v. Enterprise Wheel & Car Corp., 363 U.S. 593, 598 (1960).

           The obvious explanation of the Arbitrator’s intent behind a “formal” decision, is that

    she planned to issue a more detailed labor arbitration decision in which the union’s and the




                                                     - 17 -
Case 6:18-cv-00833-CEM-KRS Document 23 Filed 12/20/18 Page 18 of 23 PageID 499




    company’s cases are addressed, followed by the arbitrator’s analysis and rationale for the

    decision. The Arbitrator’s decision holding only that the Union failed to meet its burden and

    ruling in favor of the Company, citing a provision of the Agreement as her authority, does not

    make that decision any less final and binding. Accordingly, to the extent that Local 737’s

    claim that the Arbitrator’s ruling should be vacated is based on the argument that it is not

    sufficiently final, WDPR is entitled to a summary judgment in its favor.

                      3.        The FAA Precludes Vacatur.

             The FAA requires the same result as Section 301. Section 10(a) of the FAA provides

    four grounds for vacatur, only one of which is referenced by Local 737.9 Local 737 claims

    that by failing to issue a later, “formal” decision, the Arbitrator “‘so imperfectly execute[d her

    powers such] that a mutual, final and definite award upon the subject matter was not made.’”

    (D.E. 1-2 at p. 7, ¶26.) Case law under Section 10(a)(4) establishes, however, that the

    Arbitrator’s ruling was a sufficient, mutual, final, and definite award.

              The Supreme Court held, in the context of vacating an arbitration award under Section

    10(a)(4), that “[i]t is only when [an] arbitrator strays from interpretation and application of the

    agreement and effectively dispense[s] his own brand of industrial justice that his decision may

    be unenforceable.’” White Springs Agric. Chems., Inc. v. Glawson Invs. Corp., 660 F.3d 1277,

    1281 (11th Cir. 2011) (quotation marks and citation omitted) (quoting Stolt-Nielsen S.A. v.

    AnimalFeeds Int’l Corp., 559 U.S. 662, 671 (2010)). “So long as the arbitrator was ‘arguably



    9
     See 9 U.S.C. §10(a)(4) (“(a) [T]he United States court in and for the district wherein the award was made may
    make an order vacating the award upon the application of any party to the arbitration . . . (4) where the arbitrators
    exceeded their powers, or so imperfectly executed them that a mutual, final, and definite award upon the subject
    matter submitted was not made.”).




                                                             - 18 -
Case 6:18-cv-00833-CEM-KRS Document 23 Filed 12/20/18 Page 19 of 23 PageID 500




    construing’ the contract . . . a court may not correct his mistakes under § 10(a)(4).” Southern

    Mills, Inc. v. Nunes, 746 F.3d 1223, 1225 (11th Cir. 2014); see Oxford Health Plans LLC v.

    Sutter, 569 U.S. 564, 573 (2013) (“[The arbitrator’s decision] went against Oxford, maybe

    mistakenly so. But still, Oxford does not get to rerun the matter in a court. Under §10(a)(4),

    the question for a judge is not whether the arbitrator construed the parties’ contract correctly,

    but whether he construed it at all. Because he did, and therefore did not ‘exceed his powers,’

    we cannot give Oxford the relief it wants.”). Here, as explained in the Section 301 analysis

    above, the Arbitrator did not stray from interpretation and application of the Agreement and

    dispense her own brand of industrial justice. She simply did not flesh out her rationale.10

             The fact that the Arbitrator indicated that she would follow her ruling with a “formal”

    decision does not permit Local 737 to fit through the small window provided by Section

    10(a)(4). Absent a request for a specific form of award in the agreement, the “arbitrator need

    not explain her decision” and instead need provide only a “standard award” that simply

    announces the result. Cat Charter, LLC v. Schurtenberger, 646 F.3d 836, 844 (11th Cir. 2011).

    The court in Cat Charter denied vacatur under Section 10(a)(4), finding that the arbitration

    panel met the agreement’s requirement that the panel provide a “reasoned” decision:

             The statement that “[o]n the claim of the Claimants . . . for breach of contract .
             . . we find that Claimant . . . has proven its claim against MTI by the greater
             weight of the evidence” is easily understood to mean that, in the swearing match
             between the Plaintiffs and the Defendants, the Panel found the Plaintiffs’
             witnesses to be more credible. We certainly cannot say that this statement is
             devoid of any statements offered as a justification; the reason for the Plaintiffs’
             victory is plainly provided.


    10
       Local 737’s Response to Defendant’s Motion for Judgment on the Pleadings notes that an evidentiary
    proceeding is sometimes required when reviewing arbitration awards but cites only to cases in which bias,
    prejudice, or misconduct of the arbitrator was at issue. (D.E. 18 at p. 3.) There are no such allegations here and
    no evidentiary proceeding is necessary; no relevant facts are in dispute.




                                                           - 19 -
Case 6:18-cv-00833-CEM-KRS Document 23 Filed 12/20/18 Page 20 of 23 PageID 501




    Id. at 844–45. “Generally, an arbitrator need not explain her decision; thus, in a typical

    arbitration where no specific form of award is requested, arbitrators may provide a ‘standard

    award’ and simply announce a result.” Id. at 844. See also United Steelworkers, 363 U.S. at

    598 (“Arbitrators have no obligation to the court to give their reasons for an award.”);

    Wiregrass, 837 F.3d at 1090 (“Arbitrators usually are not required to include explanations,

    much less detailed ones, and they often do not.”).

           Further, under Section 12 of the FAA, “‘[a]n arbitral award is deemed ‘final’ provided

    it evidences the arbitrators’ intention to resolve all claims submitted in the demand for

    arbitration, even though the arbitrators purport to retain jurisdiction in the event the need arises

    to resolve some subsidiary matter, such as damages or backpay calculations.’” Cont’l Cas.

    Co. v. Staffing Concepts, Inc., No. 8:09-CV-02036-T-23AEP, 2011 U.S. Dist. LEXIS 153827,

    at *14 (M.D. Fla. Dec. 20, 2011) (quoting Fradella v. Petricca, 183 F.3d 17, 19 (1st Cir.1999));

    Nu-Best Franchising, Inc., 2006 U.S. Dist. LEXIS 30332, at *10 (same). In Nu-Best, the

    arbitrator issued a so-called “Interim Award,” which determined liability, damages, and

    entitlement to attorneys’ fees and administrative expenses, and reserved jurisdiction only to

    determine the amount of attorneys’ fees and costs. Nu-Best Franchising, Inc., 2006 U.S. Dist.

    LEXIS 30332 at *10–11. The court held that “a finding that the Interim Award was final [was]

    consistent with the primary purpose served by the arbitration process, to provide parties with

    expeditious dispute resolution.” Id. at *11–12.

           Accordingly, under the FAA, Local 737’s claim that the Arbitrator’s ruling should be

    vacated based on the argument that the Arbitrator so imperfectly executed her powers that a

    mutual, final, and definite award upon the subject matter was not made, should be rejected.




                                                     - 20 -
Case 6:18-cv-00833-CEM-KRS Document 23 Filed 12/20/18 Page 21 of 23 PageID 502




    WDPR is entitled to a summary judgment in its favor as to Local 737’s claim under the FAA

    in Count II of the Complaint.

                    4.      The Ruling Cannot Be Vacated Under the RFAC

            To the extent the RFAC applies (which it does not), the analysis reaches the same result.

    Local 737 claims that Section 683.13(1)(b)(3) of the RFAC “authorizes vacatur where the

    arbitrator prejudices the rights of a party,” arguing that the ruling issued by the Arbitrator

    “prejudiced plaintiff’s rights.” (D.E. 1-3 at pp. 7-8, ¶¶27-28.) Significantly, Local 737 omitted

    a material part of that provision, which actually states: “(1) Upon motion of a party to an

    arbitration proceeding, the court shall vacate an arbitration award if . . . (b) [t]here was . . . (3)

    [m]isconduct by an arbitrator prejudicing the rights of a party to the arbitration proceeding.”

    § 683.13(b)(1)(3) (emphasis added). Thus, to authorize vacatur under the provision cited by

    Local 737, misconduct by the arbitrator is required to be the cause of the prejudice to the rights

    of the party. See, e.g., Quesada v. City of Tampa, 96 So. 3d 924, 926 (Fla. Dist. Ct. App. 2012)

    (finding arbitrator’s independent research constituted misconduct warranting vacatur); Talel

    Corp. v. Shimonovitch, 84 So. 3d 1192, 1194 (Fla. Dist. Ct. App. 2012) (holding misconduct

    warranting vacatur existed where arbitrator deprived defaulted defendants of a hearing and

    opportunity to defend against claims for unliquidated damages).

            Local 737 alleges no such misconduct; certainly none occurred. Rather, Local 737 only

    once again trots out the complaint that the Arbitrator’s failure to follow her ruling with a later

    “formal” decision prejudiced its rights. (D.E. 1-3 at p. 8, ¶28.) The plain language of the

    statute cited by Local 737, as well as the relevant case law, establish that vacatur is not

    authorized under the instant undisputed facts, even under the FAC, if it even applies (which it




                                                      - 21 -
Case 6:18-cv-00833-CEM-KRS Document 23 Filed 12/20/18 Page 22 of 23 PageID 503




    does not). Accordingly, to the extent that Local 737’s claim is based on the argument that the

    Arbitrator’s ruling should be vacated under Section 683.13(1)(b)(3), WDPR is entitled to a

    summary judgment in its favor under the RFAC in Count II of the Complaint.

    IV.    CONCLUSION

           For the foregoing reasons, WDPR seeks entry of an order granting it summary

    judgment, after which WDPR will seek an award of its attorneys’ fees.

           Dated: December 20, 2018




                                                Respectfully submitted,

                                                By:/s/Aaron L. Zandy
                                                   Aaron L. Zandy
                                                   Florida Bar No. 0125271
                                                   Email: azandy@fordharrison.com
                                                   M. Susan Sacco
                                                   Florida Bar No. 341721
                                                   Email: ssacco@fordharrison.com
                                                   Bret Carson Yaw
                                                   Florida Bar No. 0100445
                                                   Email: byaw@fordharrison.com

                                                    Ford & Harrison LLP
                                                    300 South Orange Avenue, Suite 1300
                                                    Orlando, FL 32801
                                                    407-418-2300 Telephone
                                                    407-418-2327 Facsimile

                                                    Attorneys for Defendant
                                                    Walt Disney Parks and Resorts U.S., Inc.




                                                  - 22 -
Case 6:18-cv-00833-CEM-KRS Document 23 Filed 12/20/18 Page 23 of 23 PageID 504




                                    CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that on December 20, 2018, I electronically filed the foregoing

    with the Clerk of the Court by using CM/ECF system, which will send an electronic

    notification of filing to all counsel of record.



                                                         /s/Aaron L. Zandy                 /
                                                         Aaron L. Zandy



    WSACTIVELLP:10229169.1




                                                       - 23 -
